For the purpose of this appeal it sufficiently appears that the minds of the parties met in writing on the basis that title was to close in ninety days or earlier, at seller’s option, for a purchase price of $2,150,000 to be paid all cash above the existing mortgages unless the parties, in the meantime, by a more definite contract agreed otherwise. In any event, there would be a triable issue concerning whether the use of the words “partial deposit” does not refer to payment on account of purchase price rather than an additional amount of deposit on the execution of the contract. Present — Callahan, J. P., Van Voorhis, Shientag, Heffernan and Bergan, JJ.; Callahan, J. P., concurs in result upon the ground last stated above.